Exhibit Dean Heller Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 Webside: secretaryofstate.biz ARTICLES OF INCORPORATION (PERSUANT TO NRS 78) Important: Read attached instructions before completing form.ABOVE SPACE IS FOR OFFICE USE ONLY. 1. Name of Corporation: TriCord Hurricane Holdings, Inc. 2. Resident AgentName and Street Address: (must be nevada adress where process may be served) The Corporation Trust Company of Nevada Name 6100 Neil Road, Suite500 Reno Nevada89511 Street AddressCity State Zip Code Optional mailing Address City State Zip Code 3. Shares: (number of shares corporation authorized toissue) Number of shares with par value:100,000,000Par Value: $0.0001Number of shares without par value (number of shares corporationn authorized toissue) 4. Names &Addresses of Board ofDirectors/Trustees b (attach additional pages oif there is more than 3 directors/trustees) 1.Charlie Hess Name 1201 E. 33rd St. Tulsa TX 74105 Street Address City State Zip Code 2. Kenny Tolbert Name 1201 E. 33rd St.Tulsa TX74015 Street Address CityState Zip Code 3. Name Street Address CityState Zip Code 5. Purpose: (Optional-see instructions) The purpose of this Corporation shall be: to engage in any lawful act or activity permitted under the General Corporation Law of the state of Nevada 6. Names, Address andSignature of Incorporator: (attach additional pages if there is more than 1 incorporator) Charlie Hess NameSignature 1201 E.33rd St. TulsaTX74105 AddressCityState Zip Code 7. Certificate of Acceptenceof Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. By: _/s/ Authorized Signature of R.A. or On Behalf of R.A CompanyDate This form must be accompanied by approriate fees. See attached fee schedule.
